FILED
                           NOT FOR PUBLICATION                              DEC 29 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50135

              Plaintiff - Appellee,              D.C. No. 3:05-cr-00538-GT-1

  v.
                                                 MEMORANDUM *
MOISES RAMIREZ-ACOLTZI,

              Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Southern District of California
                    Gordon Thompson, District Judge, Presiding

                                                         **
                          Submitted December 14, 2010
                             San Francisco, California

Before: GOODWIN, WALLACE, and THOMAS, Circuit Judges.

       Moises Ramirez-Acoltzi appeals the district court’s judgment revoking his

supervised release and the sentence imposed upon his revocation.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Ramirez-Acolotzi contends that the supervised release revocation procedures

set forth in 18 U.S.C. § 3583(e)(3) violate Apprendi v. New Jersey, 530 U.S. 466

(2000). As Ramirez-Acoltzi concedes, this contention is foreclosed by United

States v. Santana, 526 F.3d 1257, 1262 (9th Cir. 2008), and he raises it only to

preserve the issue for further review.

      AFFIRMED.




                                          2                                   10-50135